Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	The objection to the specification (Abstract) set forth to the Non-Final Office Action mailed on 11/10/2021has been withdrawn partially because of the amendment filed on 2/07/2022 for the limitation “disclosed”. However, the objection to the specification (Abstract) set forth to the Non-Final Office action mailed on 11/10/2021, because of the number of total words in the abstract has been maintained. See below.

3.	Applicant’s arguments, see remarks page 5-9, filed 2/07/2022, with respect to the rejection(s) of claims 1-9 under 35 U.S.C. § 103(a) as being unpatentable over Harrison (US 4,439,731) in view of Robar (US 7,123,030) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding amended independent claim 1 that “In contrast, Harrison, the primary reference, does not disclose a primary coil with windings encompassing (i.e., wound around) the endless belt. As shown in Figure 2 of Harrison, the windings of the primary coils 6A and 6B are wound around the yokes, and are not wound around the endless belt. The magnetic field is thus produced in the yoke and then must deviate by 90 degrees to enter the endless belt. Thus, the magnetic field is perpendicular to and not parallel to the endless belt.
The Office Action alleges on page 5 that “Figure 2 shows that the primary coil 6A and 6B encompasses the conveyor belt as the windings are respectively connected in series”. Applicants submit that this is a wrong interpretation since having the connection of the coils in series does not necessarily mean that the windings of the coils encompass the endless belt. Harrison discloses ONLY that the windings of the excitation coils are wound around the poles/ends of the yoke. There is simply no showing in any of the figures of Harrison that the windings of the primary coils 6A and 6B are wound around the endless belt.”


Examiner Response:
Applicant’s arguments, see page 8, stated above, have been fully considered and are not persuasive. Claim recites that the windings of the primary coil encompass the endless belt. The definition of encompass:  include comprehensively; synonyms: cover · embrace · include · incorporate · take in · contain · comprise · involve · deal with · comprehend; https://www.bing.com/search?q=encompass+definition&qs=HS&pq=encompass+defin&sc=8-15&cvid=9B36816C3FF749E785E8154DECFA70F6&FORM=QBRE&sp=1&ghc=1). Therefore, the meaning of encompass can be include or incorporate or take in or contain. Harrison teaches, “Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and 6A so that unidirectional current rather than alternating current flows in the field windings 6 and 6A. However, a time varying magnetic field is still created thereby; Column 4 Line 63-68 & Column 5 Line 1-6”. Modified Figure 2 of Harrison shows that the two winding 6A and 6B and 7A and 7B are connected in series which includes the belt 10 or involve the belt. Therefore the windings of the coil encompasses the belt.


    PNG
    media_image1.png
    693
    662
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Harrison
Claim does not recite that the windings are wound around the belt, claim recites the windings are encompass the belt and for the broadest reasonable interpretation the limitation, “the windings are encompassing the belt” is read by reference Harrison. Again, claim also does not recite the limitation that the magnetic field excited by excitation coil is thus parallel to the endless belt.
In response to Applicant's argument that, “(i.e., As shown in Figures 1 and 2, since the windings 3a are wound around the endless belt, the endless belt is moved thorough the inside of the “tube” created by the excitation coil 3. The magnetic field excited by excitation coil 3 is thus parallel to the endless belt)”, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (As shown in Figures 1 and 2, since the windings 3a are wound around the endless belt, the endless belt is moved thorough the inside of the “tube” created by the excitation coil 3. The magnetic field excited by excitation coil 3 is thus parallel to the endless belt) are found in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, applicant’s argument is not persuasive. Harrison still teaches the limitation as stated in Claim 1. Therefore, the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Harrison (US 4439731 A) in view of Robar et al. (US 7123030 B2) is maintained below. See the rejection set forth below.
	


Applicant’s Argument:
Applicant argues on page 7, regarding amended independent claim 1 that “Applicants also note that the secondary winding 6 of the invention is used for measuring the magnetic field. The windings of secondary coil 6 are coaxial with the windings of excitation coil 6. Sensing coils 7 of Harrison are on the yoke, not coaxial.”


Examiner Response:
Applicant’s arguments, see page 7, stated above, have been fully considered and are not persuasive. Claim does not recite the limitation that the windings of the secondary coil are coaxial with the winding of the excitation coil. In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., The windings of secondary coil 6 are coaxial with the windings of excitation coil 6) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, the rejection of claim 1 is maintained below. See the rejection set forth below.
	

Applicant’s Argument:
Applicant argues on page 8, regarding amended independent claim 1 that “Although not amended herein, Applicants submit that the combination of Harrison and Robar fails to teach or suggest each and every element of independent claim 6. In particular, because the windings of the primary coils 6A and 6B of Harrison are not wound around the endless belt but are wound around the yoke, the magnetic field is produced in the yoke and then must deviate by 90 degrees to enter the endless belt. Thus, the magnetic field is perpendicular to and not parallel to the endless belt. Accordingly, it would not be possible for Harrison to generate a magnetic field, which spans the width of the endless belt, and to determine the magnetic field in the width portion parallel to the surface of the endless belt as now recited in claim 6”.


Examiner Response:
Applicant’s arguments, see page 8, stated above, have been fully considered and are not persuasive. 
Claim recites, “determine the magnetic field in the width portion parallel to the surface of the endless belt” which is interpreted as that the width portion is parallel to the surface and the magnetic field of the width portion is determined. Claim does not recite that the magnetic field is parallel to the belt. It is the claim which is rejected claim does not incorporate the limitation from specification as explained above. Therefore, the limitation “the magnetic field is parallel to the endless belt” is not stated in the claim. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, applicant’s argument that Sienkiewicz does not disclose the limitation is not persuasive. The rejection of claim 6 is maintained below. See the rejection set forth below. 

Applicant’s argument regarding dependent claims are also not persuasive as stated above. See the rejection set forth below.

Applicant representative is invited to call the examiner if any further clarification is needed. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:

The abstract should be in narrative form within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in the US Patent Number US 4439731 A in view of Robar et al. (Hereinafter “Robar”) in the US Patent Number US 7123030 B2.

Regarding claim 1, Harrison teaches an apparatus for determining magnetic properties of a magnetizable endless belt [10] in Figure 1, 2 and 3 (conveyor belt 10 as the endless belt) (An improved technique and instrument for monitoring gradual metal loss in cables, reinforced belts, rods and rails while they are in service, the metal loss being due to wear, corrosion, breakage or stretch--any reduction in metal section being taken as effective metal loss; Column 1 Line 5-10; a conveyor belt 10 having a plurality of longitudinally extending steel reinforcing cords 11; Column 4 Line 19-2; Therefore the conveyor belt is magnetizable belt as it has plurality of steel reinforcing cords), comprising:
a primary coil [6 which comprises 6A and 6B] (field windings 6A and 6B as the primary coil) (Each pole piece 5 carries either a field winding 6 or a sensing winding 7; Column 4 Line 13-15) for generating a magnetic field [B] (Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and 6A so that undirectional current rather than alternating current flows in the field windings 6 and 6A. However a time varying magnetic field is still created thereby; Column 4 Line 63-68 & Column 5 Line 1-6; As indicated in FIG. 2, the magnetic field B produced by the field windings 6A, 6B, 6C passes longitudinally through the cords 11 between the pole pieces 5A, 5B. Where the steel cord 11 is intact; Column 6 Line 6-11), wherein the windings of the primary coil [6a, 6B] encompass the endless belt [10] (Figure 2 shows that the primary coil 6A and 6B encompasses the conveyor belts as the windings are respectively connected in series; FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply which preferably comprises a 5 kHz sine wave oscillator 14 having an output of approximately 1 Vpp per field winding 6; Column 4 Line 63-68), and 
a secondary coil [7A, 7B] (sensing windings 7A and 7B as the secondary coil) (Each pole piece 5 carries either a field winding 6 or a sensing winding 7; Column 4 Line 13-15) for measuring the magnetic flux density (As a rough "rule of thumb" H is approximately one half of W, T is approximately one tenth H, L is approximately one and three quarters W, and G is approximately one fifth W. Each winding 6, 7 is wound for a maximum flux density in the yoke 2,12.; Column 4 Line 53-57), wherein the secondary coil [7A, 7B] encompasses the endless belt [10] (Figure 2 shows that the secondary coil 7A and 7B encompasses the conveyor belts as the windings are respectively connected in series Each of the sensing windings 7A and 7B are respectively connected together in series. One end of each series connection is grounded and the other ends respectively provide inputs A and B from the upper yoke 2 and the lower yoke 12 to an input interface block 16; Column 5 Line 10-14), and
a slotted yoke [2] for guiding the magnetic flux (As a rough "rule of thumb" H is approximately one half of W, T is approximately one tenth H, L is approximately one and three quarters W, and G is approximately one fifth W. Each winding 6, 7 is wound for a maximum flux density in the yoke 2,12; Column 4 Line 53-57; Yoke is used to guide the flux density), wherein the endless belt [10] extends through slots in the yoke [2] (Referring now to FIGS. 1, 2, and 3, the apparatus of the preferred embodiment comprises a transducer assembly 1 formed from an upper magnetic yoke 2 of soft iron which is suspended below a wheeled carriage 3. The yoke 2 is formed from an inverted U-shaped channel member which has a plurality of slots 4 located at regularly spaced intervals in each of its side walls thereby forming a plurality of pole pieces 5; Column 4 Line 6-13; Figure 1 shows that the endless belt [10] extends through slots in the yoke [2] and [12]).
Harrison fails to teach a first plurality of measuring devices for measuring the magnetic field in a respective width portion parallel to the endless belt, and a second plurality of measuring devices for measuring the magnetic flux in the respective width portion of the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
a first plurality of measuring devices [310 in 306] in Figure 4 (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44) for measuring the magnetic field in a respective width portion parallel to the endless belt [302] (flat rope 302 or belts) (The magnetic flux sensor assembly may include either Hall effect sensors, search coils, or other known sensors. By way of example, an arrangement employing Hall effect sensors is described with respect to the schematic, cross section illustration of FIG. 4. The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; detection of magnetic flux density normal to the belt is the width portion of the belt), and 
a second plurality of measuring devices [310 in 308](308 comprises plurality of hall sensors 310 as the second plurality of measuring devices) for measuring the magnetic flux in the respective width portion of the endless belt [302] (The magnetic flux sensor assembly may include either Hall effect sensors, search coils, or other known sensors. By way of example, an arrangement employing Hall effect sensors is described with respect to the schematic, cross section illustration of FIG. 4. The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; detection of magnetic flux density normal to the belt is the width portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to include a first plurality of measuring devices and a second plurality of measuring devices configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).

Regarding claim 2, Harrison fails to teach an apparatus, wherein the first and the second plurality of measuring devices measure in at least two width portions, preferably in more than five and particularly preferably in 14 width portions.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the first and the second plurality of measuring devices [310] measure in at least two width portions, preferably in more than five and particularly preferably in 14 width portions (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44 The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; Each sensor corresponds to each cord in the rope and there is twelve steel rope cord therefore it can measure different width portion two width portions or more than five or 14 width portions). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to include the first and the second plurality of measuring devices to measure in at least two width portions configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 3, Harrison fails to teach an apparatus, wherein the measuring devices for measuring the magnetic field in a width portion are arranged above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the measuring devices [310] for measuring the magnetic field in a width portion are arranged above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have the measuring devices arranged above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 4, Harrison fails to teach an apparatus, wherein the measuring devices for measuring the magnetic flux density are arranged in a width portion above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the measuring devices [310] for measuring the magnetic flux density are arranged in a width portion above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have the measuring devices arranged above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 5, Harrison fails to teach an apparatus, wherein measuring devices arranged on the edge of the endless belt detect a smaller portion width than measuring devices arranged centrally.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
measuring devices [310] arranged on the edge of the endless belt [302] detect a smaller portion width than measuring devices arranged centrally [310] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44; Each sensor corresponds to each cord in the rope and there is twelve steel rope cord therefore measuring devices are arranged on the edge of the belt and also central of the belt; For different width in the end side and in the center of the belt measuring device both smaller portion and then the width in the central portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have measuring devices arranged on the edge of the endless belt to detect a smaller portion width than measuring devices arranged centrally configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 6, Harrison teaches method for determining magnetic properties of a width portion of a magnetizable endless belt [10] in Figure 1, 2 and 3 (conveyor belt 10 as the endless belt) (An improved technique and instrument for monitoring gradual metal loss in cables, reinforced belts, rods and rails while they are in service, the metal loss being due to wear, corrosion, breakage or stretch--any reduction in metal section being taken as effective metal loss; Column 1 Line 5-10; a conveyor belt 10 having a plurality of longitudinally extending steel reinforcing cords 11; Column 4 Line 19-2; Therefore the conveyor belt is magnetizable belt as it has plurality of steel reinforcing cords), comprising: the steps of:
generating a magnetic field [B], which spans the width of the endless belt [10] ( (Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and 6A so that undirectional current rather than alternating current flows in the field windings 6 and 6A. However a time varying magnetic field is still created thereby; Column 4 Line 63-68 & Column 5 Line 1-6; As indicated in FIG. 2, the magnetic field B produced by the field windings 6A, 6B, 6C passes longitudinally through the cords 11 between the pole pieces 5A, 5B. Where the steel cord 11 is intact; Column 6 Line 6-11), 
determining the total magnetic field generated, and (and sensing means connected to said sensing winding to sense the voltage induced therein by said magnetic field; Column 3 Line 17-19), and
determining the magnetic field in the width portion parallel to the surface of the endless belt [10] (Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and 6A so that undirectional current rather than alternating current flows in the field windings 6 and 6A. However a time varying magnetic field is still created thereby; Column 4 Line 63-68 & Column 5 Line 1-6;, and
determining the magnetic flux which passes from the width portion of the endless belt [10] into a yoke [2] (As a rough "rule of thumb" H is approximately one half of W, T is approximately one tenth H, L is approximately one and three quarters W, and G is approximately one fifth W. Each winding 6, 7 is wound for a maximum flux density in the yoke 2, 12; Column 4 Line 53-57; Yoke is used to guide the flux density; Referring now to FIGS. 1, 2, and 3, the apparatus of the preferred embodiment comprises a transducer assembly 1 formed from an upper magnetic yoke 2 of soft iron which is suspended below a wheeled carriage 3. The yoke 2 is formed from an inverted U-shaped channel member which has a plurality of slots 4 located at regularly spaced intervals in each of its side walls thereby forming a plurality of pole pieces 5; Column 4 Line 6-13; Figure 1 shows that the endless belt [10] extends through slots in the yoke [2] and [12])).
Harrison fails to teach to determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density in the width portion and the magnetic field of the width portion.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density in the width portion and the magnetic field of the width portion (The magnetic flux sensor assembly may include either Hall effect sensors, search coils, or other known sensors. By way of example, an arrangement employing Hall effect sensors is described with respect to the schematic, cross section illustration of FIG. 4. The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; detection of magnetic flux density normal to the belt is the width portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).
Regarding claim 7, Harrison fails to teach a method, wherein the total width of the endless belt is metrologically divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the total width of the endless belt is metrologically divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44 The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; Each sensor corresponds to each cord in the rope and belt comprises the total width of the belt and there is twelve steel rope cord which can be divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to include the first and the second plurality of measuring devices to measure in at least two width portions configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 8, Harrison teaches a method, 
wherein the endless belt [10] is continuously moved (the belt 10 typically travels at a speed of approximately 3 M/sec. and therefore the time taken for a particular point on the belt 10 to pass between adjacent pole pieces 5A or 5B is of the order of 100 ms. As indicated in FIG. 2, the magnetic field B produced by the field windings 6A, 6B, 6C passes longitudinally through the cords 11 between the pole pieces 5A, 5B. Where the steel cord 11 is intact; Column 6 Line 4-11).

Regarding claim 9, Harrison fails to teach a method, wherein the magnetic field is measured in the width portion above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the magnetic field is measured in the width portion above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have magnetic field measured in the width portion above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866